EXHIBIT 10.7

 

PENN VIRGINIA RESOURCE GP, LLC

 

Amended and Restated Long-Term Incentive Plan

 

Deferred Common Unit Grant

 

This DEFERRED COMMON UNIT GRANT, dated as of February 15, 2005 (the “Date of
Grant”), is delivered by Penn Virginia Corporation (the “Company”) to
                     (the “Grantee”).

 

RECITALS

 

The Amended and Restated Long-Term Incentive Plan (the “Plan”), as amended and
restated effective as of January 1, 2005, provides for the grant of Deferred
Common Units (as defined in the Plan) in accordance with the terms and
conditions of the Plan. The Compensation and Benefits Committee of the Board of
Directors of the Company (the “Committee”) has decided to grant Deferred Common
Units to the Grantee as an inducement for the Grantee to promote the best
interests of the Partnership and its unitholders. All terms capitalized but not
defined herein will have the meanings assigned to them in the Plan.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Deferred Common Units. Subject to the terms and conditions set forth
in this Agreement and the Plan, the Company hereby grants the Grantee
                     Deferred Common Units. The Company will establish an
Account in the Grantee’s name that will be credited with the number of Deferred
Common Units granted hereunder.

 

2. Unit Distributions. Any cash distribution or other distribution paid by the
Company on account of the Units.

 

3. Vesting and Non-transferability.

 

(a) The Grantee shall be fully vested at all times in the Deferred Common Units
granted hereunder and all Distributions paid thereon.

 

(b) The Deferred Common Units shall not be transferable unless otherwise
determined by the Board.

 

4. Distribution of Deferred Common Units and Unit Distributions. Deferred Common
Units and Unit Distributions will be distributed to the Grantee on the date on
which such Grantee ceases for any reason to be a member of the Board; provided
that, upon the death of the Grantee, distribution shall be made to the
beneficiary designated by such Grantee on Exhibit A attached



--------------------------------------------------------------------------------

hereto. If the Grantee fails to designate a beneficiary or the Grantee’s
beneficiary predeceases the Grantee, distribution shall be made to the Grantee’s
estate. Each Deferred Common Unit shall be payable in one Unit of the
Partnership. Units distributed with respect to Deferred Common Units shall not
be transferable until the six-month anniversary of the date on which such Units
were distributed.

 

5. Change in Control. The provisions of the Plan applicable to a Change in
Control shall apply to the Deferred Common Units, and upon the consummation of a
Change in Control, the Units represented by Deferred Common Units credited to
each Non-employee Director’s Account and the Share Distributions shall be
distributed to the Grantee.

 

6. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Units, (c) changes in capitalization of the
Partnership, (d) compliance with section 409A of the Internal Revenue Code and
the applicable regulations thereunder, and (e) other requirements of applicable
law. The Committee shall have the authority to interpret and construe the grant
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
questions arising hereunder.

 

7. Withholding. The Grantee shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the grant of the Deferred Common Units or the delivery
of Units or Unit Distributions.

 

8. Requirements for Issuance or Transfer of Units. No Unit shall be issued,
transferred or delivered in connection with this Deferred Common Unit Grant
unless and until all legal requirements applicable to the issuance of such stock
have been complied with to the satisfaction of the Board. The Board shall have
the right to condition this grant or delivery of such Unit on Grantee’s
undertaking in writing to comply with such restrictions on the Grantee’s
subsequent disposition of such Units as the Board shall deem necessary or
advisable to comply with applicable law, and certificates representing such
Units may be legended to reflect any such restrictions. Certificates
representing Units issued, transferred or delivered hereunder will be subject to
such stop-transfer orders and other restrictions as may be required by
applicable laws, regulations and interpretations, including any requirement that
a legend be placed thereon.

 

9. No Service or Other Rights. This grant shall not confer upon the Grantee any
right to be retained in the service of the Company and shall not interfere in
any way with the right of the Company to terminate the Grantee’s service at any
time. The right of the Company to terminate at will the Grantee’s service at any
time for any reason is specifically reserved.

 

10. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without the Grantee’s consent.

 

2



--------------------------------------------------------------------------------

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

 

12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of Secretary at Three Radnor Corporate Center,
Suite 230, Radnor, PA 19087 and any notice to the Grantee shall be addressed to
such Grantee at the current address known by the Company, or to such other
address as the Grantee may designate to the Company in writing. Any notice shall
be delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

         

Penn Virginia Resource GP, LLC

Attest:

         

 

 

--------------------------------------------------------------------------------

       

By:

--------------------------------------------------------------------------------

 

I hereby accept the grant of Deferred Common Units described in this Agreement,
and I agree to be bound by the terms of the Plan and this Agreement. I hereby
further agree that all the decisions and determinations of the Board shall be
final and binding.

 

--------------------------------------------------------------------------------

Grantee

--------------------------------------------------------------------------------

Date

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

PENN VIRGINIA RESOURCE GP, LLC

 

Amended and Restated Long-Term Incentive Plan

 

Deferred Common Unit Grant

 

Beneficiary Designation Form

 

The beneficiary to whom payment is to be made under this Deferred Common Stock
Unit Grant in the event of my death prior to receipt of my entire Account
balance is:

 

                                                                               
                                                            
                                                          Name   Address

 

The contingent beneficiary to whom payment is to be made in the event of my
death prior to receipt of my entire Account, if the beneficiary listed above
dies before full payment has been made, is:

 

                                                                               
                                                            
                                                          Name   Address

 

                                                                               
                            

Employee

   

Date:                                     
                                                            

   

Receipt Acknowledged:

   

PENN VIRGINIA RESOURCE GP, LLC

   

By:                                      
                                                              

   

Title:                                     
                                                            

 

Date:                                     
                                                         

 

4